DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-8, and 10-11 are pending. Claims 1-2, 5-8, and 10-11 are currently amended. Claim 9 is cancelled. Claims 10-11 are currently withdrawn.
In view of the claim amendments, filed 03/01/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 12/22/2021:
Drawings and claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “a transporting device configured to respectively transfer the first building cylinder and second building cylinder…” While it is clear that the limitation refers to the first building cylinder and the second building cylinder previously introduced, the limitation should recite “and the second building cylinder” for consistency.
Claim 1 recites “when the first building cylinder or the second building cylinder are in the operating position…” which should read “…is in the operating position…”
Claim 1 then recites “the respective building space of the first building cylinder or the building space of the second building cylinder…” which should read “the respective building space of the first building cylinder or the second building cylinder…”
Claim 1 then recites “are gas-tightly connected” which should read “is gas-tightly connected.”
Claim 1 then recites “when the first building cylinder or the second building cylinder are in the unpacking position…” which should read “…is in the unpacking position…”
Claim 1 then recites “the respective building space of the first building cylinder or the building space of the second building cylinder…” which should read “the respective building space of the first building cylinder or the second building cylinder…”
Claim 1 then recites “are gas-tightly connected” which should read “is gas-tightly connected.”
Claim 7 recites “wherein the process chamber or the unpacking chamber include a suction system…” which should state “includes”. 
Appropriate correction for the above issues is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 explicitly requires a machine including the transporting device being a rotatable body configured to be raised or lowered by a lifting device, as well as inflatable seals arranged at each of the first and second building cylinders configured to be operated by compressed air and to discharge compressed air during simultaneous transfer of the building cylinders. The specification appears to describe and show an embodiment of the transporting device 6 including a rotatable body (carrier 7 / rotating unit 15) configured to be raised or lowered by a lifting device 16 as claimed (Fig. 2b, [0041]-[0042]), and an embodiment utilizing the claimed inflatable seals 13a configured to discharge air during transfer (Figs. 3a-3b, [0043]-[0052]) as separate embodiments, where specifically in the second embodiment the lifting device is not required, resulting in a less complex and time-saving arrangement ([0044], [0047]). Therefore, the claimed subject matter explicitly requiring both the lifting device and the described inflatable seals with their associated functionality in one embodiment was not described in the original specification and constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “each inflatable seal is configured to discharge the compressed air during the simultaneous transfer of the first building cylinder and the second building cylinder between the operating position and the unpacking position.” The time-based requirement of this limitation is unclear in view of the specification. The specification provides in paragraph [0046] only that the building cylinder exchange can be achieved by first discharging the compressed air from the inflatable seal (to reduce the volume of the seal). The description implies that a discharging of compressed air is meant to occur before the simultaneous transfer. It is also unclear if the limitation imposes other requirements of the seal, e.g., a specific rate or time of discharge correlated with the transfer, etc. Therefore, the claimed functional requirements of the inflatable seal associated with the simultaneous transfer are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al., US 2017/0028472 A1 (“Shaw et al.”) in view of Shaw, US 2018/0099332 A1 (“Shaw ‘332”) and further in view of Buller et al., US 2018/0001557 A1 (“Buller”).

Shaw et al. (‘472) teaches an additive manufacturing apparatus utilizing simplified build modules in combination with one or more common components being centrally provided or shared amongst the build modules ([0006], [0020]).  The additive manufacturing apparatus comprises a workstation including a directed energy source; a build module including a first build chamber; a peripheral wall extending past the work surface opposite the first build chamber to define a workspace; and a transport mechanism operable to move the build module into and out of the workstation ([0008]). Multiple build modules are used ([0020]).
An exemplary embodiment demonstrates that an individual build module 10 incorporates a build chamber 18 surrounding a build platform 20 ([0021], Fig. 6). The build platform 20 is vertically slidable in the build chamber 18 and can be selectively moved up or down ([0025]). Build modules are configured to produce a single part or a limited number of parts in a small package, such that the build modules may be easily lifted and placed on a conveyor or other suitable transport mechanism; the transport mechanism is used to move build modules into a workstation 71 ([0034]). There may be multiple workstations ([0038]). At one of the workstations, a directed energy source, such as a laser or an electron beam gun, may be used to melt power and form a part ([0034]-[0035], [0044]).
Shaw et al. teaches that the overall system may include one or more central services, such as a central ventilation system 78 to supply shielding gas and/or forced ventilation to the build enclosure 76, which may include sealing elements to provide a closed environment ([0038]-[0039]). 
Once a part is complete, the transport mechanism moves the build module away from the energy source to allow a user to remove the part from the build module and prepare the build module to build another part ([0047]). Multiple build modules may be placed on the transport mechanism so that when one part is complete, another build module is moved into position to complete another part ([0047]).  
As a transport mechanism, Shaw et al. teaches a rotary turntable 370 designed to support a plurality of build modules; the build enclosure 310 encloses a portion of the rotary turntable 370 (Fig. 9, [0052]-[0053]). The rotary turntable is rotated to position a build module in a build position to form the part, and then is rotated further to move the build module away from the energy source, allowing for the part to be removed; as the rotary turntable rotates, another build module is moved into position to complete the next part ([0058], [0062])

As to claim 1, Shaw et al. (‘472) therefore teaches a machine for manufacturing shaped objects layer by layer by spatially-selectively consolidating material powder into contiguous regions (additive manufacturing apparatus [0001]-[0002]) by means of electromagnetic radiation (laser [0035]), the machine comprising:
A process chamber (build enclosure 76, Fig. 6, [0039]) enclosing a process space (closed environment [0039]);
A first building cylinder including a first workpiece table for material powder and a first building space, the first workpiece table being displaceable into the first building space; a second building cylinder including a second workpiece table for material powder and a second building space, the second workpiece table being displaceable into the second building space (multiple build modules, each including a build platform 20 vertically slidable in a build chamber 18, see [0020]-[0021], [0025]);
A transporting device (transport mechanism such as a rotary turntable 370, Fig. 9, [0034], [0052]-[0053]) configured to respectively transfer the first building cylinder and the second building cylinder between an operating position in the process space and an unpacking position ([0062]), the transporting device being a rotatable body (rotary turntable), 
Wherein the transporting device is configured to transfer the first building cylinder from the operating position into the unpacking position and the second building cylinder from the unpacking position into the operating position simultaneously ([0062], Fig. 9),
When the first building cylinder or the second building cylinder is in the operating position, the respective building space of the first building cylinder or the second building cylinder is connected to the process chamber (sealed build enclosure which provides a closed environment, build enclosure is sealed once build module has entered [0039]),
As to the transporting device, Shaw et al. (‘472) does not explicitly show that the rotary turntable is configured to be raised or lowered by a lifting device.
In the same field of endeavor, Shaw ‘332 teaches an additive manufacturing apparatus for large components ([0001]), including a turntable (12, 212) configured to rotate 360° about a pivot at the center of the assembly (Figs. 1, 12; [0073]). The assembly includes, e.g., the turntable 212 arranged on a support frame 264 which can be selectively rotated by a motor and raised and lowered along the z-axis ([0075]). Moving of the turntable allows for the positioning of a build chamber into engagement with a sealed build unit (a “build unit” being any unit positioned over the build chamber and configured to perform one or more steps of an additive build process) ([0078]-[0079]). Changing the vertical position of the turntable can position the walls of a build chamber into and out of engagement with a build unit ([0047], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary turntable taught by Shaw et al. (‘472) with a lifting mechanism, in order to position a build module into or out of sealing engagement with a build unit or workstation such as the build enclosure, as taught by Shaw ‘332.
Shaw et al. (‘472) teaches that multiple workstations may be utilized as part of an overall production system, each coupled to a ventilation system and a controller ([0038]), and describes the necessary removal of the part from the build module once it is rotated away from the build position (i.e., unpacking) and the preparation of the build module to prepare another part ([0047], [0062]). Shaw et al. is silent as to the enclosed space for unpacking and therefore is silent as to the unpacking chamber enclosing an unpacking space, that the unpacking position is in said unpacking space, and the respective building space of the first/second building cylinder in the unpacking position is connected gas tightly to the unpacking chamber. 
Buller teaches a 3D printer system comprising build modules, a processing chamber, and an unpacking station, wherein the system may retain a desired atmosphere at multiple stages (Abstract). Build modules containing 3D objects generated by irradiation with an energy beam in the processing chamber are transferred from the processing chamber to the unpacking station comprising an unpacking chamber ([0010], [0053], [0055], [0232]). A controllable build module delivery system is configured to translate the build modules in a vertical or horizontal direction, including at an angle, and may comprise an elevation mechanism ([0174], [0177], [0179]). The unpacking station is configured to facilitate unpacking of the 3D object from pre-transformed material following the printing cycle ([0053], [0064]). The unpacking station can comprise an atmosphere different from the ambient atmosphere and may be sealable and configured to maintain a pressure above ambient pressure ([0053], [0065], [0218]). The processing chamber and build modules are also sealable with a gas-tight seal and may be pressurized ([0059]). The build modules dock to the unpacking station (and processing chamber) in a manner which maintains the controlled atmosphere ([0218], [0221]). Buller teaches that use of the sealable components, including the unpacking chamber, allows for a small degree of operator intervention, low operator exposure to pre-transformed material, and/or low down time of the 3D printer ([0208]). The sealable unpacking station deters atmospheric exchange between an external environment and the interior of the unpacking station, and therefore deters infiltration of reactive agents from the atmosphere, such as humidity or oxygen ([0218]).
It would have been obvious before the effective filing date of the claimed invention to modify the unpacking position taught by Shaw et al. (‘472) with a workstation comprising the enclosed, gas-tight unpacking chamber including an unpacking space, as taught by Buller, in order to provide a controlled atmosphere for the unpacking and realize the benefits of lower operator intervention, operator exposure, printer down time, and infiltration of reactive atmospheric agents, as suggested by Buller. 
Shaw et al. (‘472) does not disclose the building cylinders each include an inflatable seal arranged circumferentially at an upper edge of each cylinder, each inflatable seal is configured to be operated by compressed air to seal each building cylinder gas-tightly by pressure against a sealing surface of a guide, and each inflatable seal is configured to discharge the compressed air during the simultaneous transfer of the building cylinders between the operating position and the unpacking position.
Buller teaches the build modules may comprise a top (upper) seal such as a face seal, compression seal, or O-ring (which would be circumferentially arranged) that is pushed upon engagement of the processing chamber with the build module ([0191]). Buller describes using gas-tight seals between the build module and a process chamber in order to maintain the atmosphere ([0196], Fig. 34A-B). Buller also teaches seals for components of the build modules such as shafts which are controllably expandable and contractible under applied gas pressure, may comprise pneumatic elements, and serve to protect against permeation of particulate material or debris from one side of the seal to the other ([0186]). At least this type of seal is interpreted as either capable of being operated by compressed air and discharging compressed air or equivalent to such arrangement, in order to cause a controllable expansion and contraction as described. It would have been obvious that applying the controllable expandability/contractibility to a circumferentially arranged top seal would provide the benefits of protecting against permeation of particulate material/debris from one side to another. Such an inflatable seal would be expected to provide a gas-tight connection which, as described above, Buller describes as beneficial between a build module and process chamber.
It would have been obvious to one of ordinary skill in the art to modify the first and second building cylinders taught by Shaw et al. to include a seal arranged circumferentially at an upper edge of each of the building cylinders and to require the seal is inflatable such that it can be operated by compressed air and discharge compressed air during the simultaneous transfer of cylinders in order to maintain a desired environment between a process/unpacking chamber and respective build module, to provide the capability to controllably seal/unseal as the build modules are moved between stations, and to prevent permeation of particulate material or debris across the sealed area, as taught by Buller.
It would be obvious to one of ordinary skill in the art that the inflatable circumferential seals would provide a gas-tight connection of the cylinders to both the process chamber and the unpacking chamber in view of the instant specification. When the building cylinders are engaged in their respective enclosures in a gas-tight connection, the inflatable seals would be expected to seal against an inner surface of the respective enclosure.

As to claim 2, modified Shaw et al. teaches wherein the first building cylinder and the second building cylinder are arranged on a carrier of the transporting device (Shaw ‘332 - support frame 264), the carrier having an axis of rotation oriented in parallel to an axis of symmetry of the first building cylinder and an axis of symmetry of the second building cylinder (Shaw ‘332 - Fig. 12).

	As to claim 3, modified Shaw et al. teaches wherein the carrier of the transporting device is displaceable in parallel to the axis of rotation (Shaw ‘332 – support frame is rotated about pivot 270 and moveable along z-axis, Fig. 12, [0073]-[0075]). 

As to claim 5, Shaw et al. in view of Shaw ‘332 and Buller teaches the limitations of claim 1 as set forth above. 
Shaw et al. (‘472) teaches the workspace of the build modules may be closed off by a window 34 transparent to radiant energy, such as glass (Fig. 1, [0022]). The workstations may have enclosures providing a closed environment with sealing elements, such as curtains, flaps, or doors, and ventilation ([0038]-[0039]). One of ordinary skill in the art would expect the build modules to remain closed gas-tightly during transfer between the operating position and the unpacking position due to the glass window, and would expect the sealing elements of the workstation in combination with the gas supply to maintain a substantially closed environment in the workstation during transfer. Shaw et al. fails to disclose the process space and unpacking space are closed gas-tightly when transferring the building cylinders between the operating position and the unpacking position. 
Buller teaches the unpacking chamber as set forth for claim 1, and Buller teaches of the need for a system capable of maintaining a desired atmosphere at multiple 3D printing stages (Abstract). Buller teaches that during transport of the build module, the atmosphere in the build module, processing chamber, and unpacking chamber can be maintained throughout the engagement/disengagement process (of the build module into the processing/unpacking space), e.g., through the use of gas-tight seals and/or load lock mechanisms ([0196], [0207]-[0208], [0218]). 
It is noted that the claim does not require specific structure for achieving the gas-tight closing of the claim elements.
It would have been obvious before the effective filing date of the claimed invention to modify the process space and unpacking space taught by modified Shaw et al. so that they are closed gas-tightly, for example, using gas-tight seals and/or load lock mechanisms, when transferring the building cylinders between the operating position and the unpacking position, as taught by Buller, for the reasons set forth in claim 1.

As to claim 6, Shaw et al. in view of Shaw ‘332 and Buller teaches the limitations of claim 1 as set forth above. Shaw et al. (‘472) teaches the process chamber includes gas supply lines configured to create a protective gas atmosphere (shielding gas supply from 78 to enclosure, connected by lines, Fig. 6, [0038]). Shaw et al. fails to disclose an unpacking chamber includes gas supply lines configured to create a protective gas atmosphere.
Buller teaches the unpacking space includes gas supply lines configured to create a protective gas atmosphere (pressurized gas source [0065]; controlled/inert atmosphere [0223]).
It would have been obvious before the effective filing date of the claimed invention to modify the unpacking chamber taught by modified Shaw et al. so that the unpacking chamber includes gas supply lines configured to create a protective gas atmosphere, as taught by Buller, for the reasons set forth in claim 1.

As to claim 7, Shaw et al. in view of Shaw ‘332 and Buller teaches the limitations of claim 1 as set forth above. Shaw et al. (‘472) teaches the process chamber includes a suction system configured to create an underpressure (central ventilation system including forced ventilation to purge powder entrained in enclosure [0038]). 
It is noted that Buller also teaches the unpacking chamber includes a suction system configured to create an underpressure (suction via a vacuum pump to replace the atmosphere in the unpacking station [0065], [0219]), and it would have been obvious to one of ordinary skill in the art to modify the unpacking chamber taught by modified Shaw et al. so that the unpacking chamber includes such system, as taught by Buller, for the reasons set forth in claim 1.

As to claim 8, Shaw et al. in view of Shaw ‘332 and Buller teaches the limitations of claim 1 as set forth above. Shaw et al. (‘472) fails to disclose an unpacking chamber includes a suction system with a filter configured to recover or recycle non-consolidated material powder.
Buller teaches the unpacking chamber includes a suction system with a filter configured to recover or recycle non-consolidated material powder (pre-transformed material is removed from the 3D object by suction e.g., vacuum [0227]; recycling by physical conditioning such as sieving [0229]-[0230]) to allow use of the pre-transformed material in a 3D printing cycle ([0229]).
It would have been obvious before the effective filing date of the claimed invention to modify the unpacking chamber taught by modified Shaw et al. so that the unpacking chamber includes a suction system with a filter configured to recover or recycle non-consolidated material powder in order to allow reuse of the material in another printing cycle.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 10) that Shaw ‘472’s sealing elements are merely curtains/flaps which do not create a gas-tight seal between the build modules and a processing or unpacking chamber, and rather, the sealing elements merely contain the build modules within the enclosure.
With respect to the amendment requiring a gas-tight connection, the amended limitation has been fully addressed in the body of this rejection incorporating the teachings of a gas-tight connection from Buller (described in further detail below). While Shaw ‘472’s sealing elements are not relied upon for forming a gas-tight connection in the current rejection, it is noted that since Shaw ‘472 teaches sealing a build enclosure once a build module has entered or exited, the system would be expected to benefit from gas-tight sealing throughout the multiple stages of a 3D printing process as taught by Buller.
Applicant argues (pp. 10-11) that Shaw ‘472’s build modules do not include an inflatable seal arranged circumferentially at the upper edge of each of the build cylinders, and, at most, Shaw ‘472’s build chambers 118/150 include upper openings 126 which do not include an inflatable seal configured to discharge compressed air during transfer of the build modules. Accordingly, Applicant argues that Shaw ‘472 does not teach build cylinders that are gas-tightly connected to the process/unpacking chamber in the operating/unpacking positions, nor the inclusion of the inflatable seals of amended claim 1. Applicant argues (p. 11) that Shaw ‘332 fails to cure the deficiencies of Shaw ‘472 with respect to the seals. It is noted that the reference of Buller has been relied upon to teach characteristics of the seals. Applicant argues (p. 12) that Buller’s seal is not arranged circumferentially at an upper edge of the chamber wall, and Buller does not teach the top seal is an inflatable seal but may be flexible, elastic, and at most compressible. 
When referring to build chambers and openings, it appears the arguments are referring to Shaw’s Fig. 3 or Fig. 7. It is noted that the rejection pointed to Fig. 6 for a depiction of the build module. The build modules of Shaw ‘472 do not include such a seal, however Buller teaches providing a build module with a top seal, such as a face seal, compression seal, or O-ring, in the context of achieving gas-tightness and maintaining a desired atmosphere throughout a multi-stage 3D printing process where build modules are placed into and out of contact with different chambers/enclosures. Buller additionally describes a beneficial configuration of a controllably expandable/contractible seal for preventing particulate or powder permeation across different sides of the seal. This feature would be expected to be advantageous for the top seal between a process/unpacking chamber, build module, and surrounding environment. It would have been obvious to apply the structure associated with a controllably expandable/contractible seal (considered equivalent to an inflatable seal as claimed) to the circumferentially arranged top seals at an upper edge of the building cylinders for at least the advantage of controllable sealing throughout the process and prevention of particulate or powder permeation.
Applicant argues (p. 11) that Shaw ‘472’s rotary turntable is not configured to be raised or lowered by a lifting device, Shaw ‘472 does not disclose a lifting device, and accordingly, Shaw ‘472 does not teach the claimed transporting device.
Shaw ‘332 has been introduced in the prior/present Office Action to teach a lifting configuration of a substantially similar rotary turntable supporting multiple build modules. The lifting configuration would be expected to be beneficial for positioning the multiple build modules into and out of alignment with respective enclosures.
Applicant argues (p. 12) that Buller does not teach inflatable seals configured to discharge compressed air and does not contemplate simultaneous transfer of building modules between operating/unpacking position, and thus does not teach each inflatable seal is configured to discharge compressed air during the simultaneous transfer of cylinders between positions. 
As described above, Buller teaches a controllably expandable/contractible seal which may be considered an equivalent in terms of structure and function to the inflatable seal configured to discharge compressed air (controllably contractible). The primary reference of Shaw teaches the simultaneous transfer of building modules. The structural requirements of the apparatus claim are met by the combination of references in the applied rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6972115 B1, Ballard, teaches an inflatable seal which can be inflated to engage and seal with an upper rim flange of a processing vessel below and deflated to disengage.
US 20180133966 A1, Plachner, teaches a transport unit for transporting additively manufactured components and maintaining substantially gas-tight sealing/connections. An inflatable seal is described for gas-tight sealing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754